Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 1 of 25 PageID #: 669



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



GREE INC.,                                          §
                                                    §
                  Plaintiff,                        §
                                                      CASE NO. 19-cv-00413-JRG-RSP
                                                    §
        v.                                          §
                                                      JURY TRIAL DEMANDED
                                                    §
SUPERCELL OY,                                       §
                                                    §
                  Defendant.                        §



                          FIRST AMENDED PROTECTIVE ORDER

        WHEREAS, Plaintiff GREE Inc. (“GREE” or “Plaintiff”) and Defendant Supercell Oy

(“Supercell” or “Defendant”), hereafter referred to as “the Parties,” believe that discovery in this

action will involve the production or disclosure of trade secrets, confidential business

information, or other proprietary information;

        WHEREAS, the Parties seek an amended protective order limiting disclosure thereof in

accordance with

Federal Rule of Civil Procedure 26(c):

        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.      Each Party may designate as confidential for protection under this Order, in whole or in

        part, any document, information, or material that constitutes or includes, in whole or in

        part, confidential or proprietary information, or trade secrets of the Party or entities and

        individuals who are not parties to this Action (“Third Parties”) to whom the Party or

        Third Party reasonably believes it owes an obligation of confidentiality with respect to

        such document, information, or material (“PROTECTED MATERIAL”). The Party or

                                                    1


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 2 of 25 PageID #: 670



        Third Party producing the PROTECTED MATERIAL is described herein as the

        “Producing Party” or “Designating Party.” The Party receiving PROTECTED

        MATERIAL is described herein as the “Requesting Party” or “Receiving Party.”

        PROTECTED MATERIAL shall be designated by the Designating Party by affixing a

        legend or stamp on such document, information or material as follows:

        “CONFIDENTIAL,” RESTRICTED – ATTORNEYS’ EYES ONLY,” “RESTRICTED

        – CONFIDENTIAL SOURCE CODE,” or similar legend. The legend shall be placed

        clearly on each page of the PROTECTED MATERIAL (except deposition and hearing

        transcripts) for which such protection is sought. For deposition and hearing transcripts,

        the legend “CONFIDENTIAL,” or “RESTRICTED – ATTORNEYS’ EYES ONLY,” or

        “RESTRICTED – CONFIDENTIAL SOURCE CODE” shall be placed on the cover page

        of the transcript (if not already present on the cover page of the transcript when received

        from the court reporter) by each attorney receiving a copy of the transcript after that

        attorney receives notice of the designation of some or all of that transcript as

        “CONFIDENTIAL” or “RESTRICTED – ATTORNEYS’ EYES ONLY” or

        “RESTRICTED – CONFIDENTIAL SOURCE CODE.”

2.      Any document produced before issuance of this Order with any confidentiality

        designation shall receive the same treatment as if designated “RESTRICTED -

        ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is

        redesignated to have a different classification under this Order.

3.      Subject to the provisions herein and unless otherwise stated, this Order governs all

        PROTECTED MATERIAL, including without limitation: (a) all documents,

        electronically stored information, and/or things as defined by the Federal Rules of Civil




                                                  2


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 3 of 25 PageID #: 671



        Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

        or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

        and other court filings; (d) affidavits; and (e) stipulations. All copies, reproductions,

        extracts, digests and complete or partial summaries prepared from any PROTECTED

        MATERIAL shall also be considered PROTECTED MATERIAL and treated as such

        under this Order.

4.      A designation of PROTECTED MATERIAL (i.e., “CONFIDENTIAL,” “RESTRICTED

        -ATTORNEYS’ EYES ONLY,” or “RESTRICTED - CONFIDENTIAL SOURCE

        CODE”) may be made at any time. Inadvertent or unintentional production of

        documents, information or material that has not been designated as PROTECTED

        MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

        treatment. Any party that inadvertently or unintentionally produces PROTECTED

        MATERIAL without properly designating it may request destruction of that PROTECTED

        MATERIAL by (a) notifying the recipient(s) as soon as reasonably possible after the

        Producing Party becomes aware of the inadvertent or unintentional disclosure, and (b)

        providing replacement PROTECTED MATERIAL that is properly designated. The

        recipient(s) shall then destroy all copies of the inadvertently or unintentionally produced

        PROTECTED MATERIAL. Notwithstanding the foregoing, any disclosure or use of

        such inadvertently or unintentionally produced undesignated PROTECTED MATERIAL

        by a Receiving Party occurring before receipt of such notice shall not constitute a

        violation of this Amended Protective Order.

5.      Documents, information or material produced in this Action, including but not limited

        to PROTECTED MATERIAL , shall be used by the Parties only in the litigation of 2:19-




                                                   3


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 4 of 25 PageID #: 672



        cv-00070-JRG-RSP, 2:19-cv-00071-JRG-RSP, 2:19-cv-00072-JRG-RSP, 2:19-cv-00161-

        JRG-RSP, 2:19-cv-00172-JRG-RSP, 2:19-cv-00200-JRG-RSP, 2:19-cv-00237-JRG-RSP,

        2:19-cv-00310-JRG-RSP, 2:19-cv-00311-JRG-RSP, or 19-cv-00413-JRG-RSP

        (collectively, “the Actions”), and shall not be used for any other purpose. Any person or

        entity who obtains access to PROTECTED MATERIAL or the contents thereof pursuant

        to this Order shall not make any copies, duplicates, extracts, summaries or descriptions of

        such PROTECTED MATERIAL or any portion thereof except as may be reasonably

        necessary in the litigation of this Action. Any such copies, duplicates, extracts,

        summaries or descriptions shall be classified PROTECTED MATERIAL and subject to

        all of the terms and conditions of this Order.

6.      A Party shall designate documents, information or material as CONFIDENTIAL only

        upon a good faith belief that the documents, information or material contains confidential

        or proprietary information of the Party or a Third Party to whom the Party reasonably

        believes it owes an obligation of confidentiality with respect to such documents,

        information or material, and where the CONFIDENTIAL information has been

        previously shared between the Parties.

7.      Documents, information and material designated CONFIDENTIAL may be disclosed

        only to the following persons, except upon receipt of the prior written consent of the

        Designating Party, upon order of the Court, or as set forth in paragraph 13 herein:

        (a)    outside counsel of record in this Action for the Parties1;

        (b)    employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action;



1
  As used herein, the term “outside counsel” refers to outside counsel of record in one or more of
the Actions, as well as staff of said “outside counsel”.

                                                  4


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 5 of 25 PageID #: 673



        (c)    in-house counsel for the Parties who either have responsibility for making decisions
               dealing directly with the litigation of this Action, or who are assisting outside
               counsel in the litigation of this Action;

        (d)    up to and including three (3) designated representatives of each of the Parties to the
               extent reasonably necessary for the litigation of this Action, except that either party
               may in good faith request the other party’s consent to designate one or more
               additional representatives, the other party shall not unreasonably withhold such
               consent, and the Requesting Party may seek leave of Court to designate such
               additional representative(s) if the Requesting Party believes the other party has
               unreasonably withheld such consent;

        (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
               an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
               such consultants or experts are not presently employed by the Parties hereto for
               purposes other than this Action or other lawsuits or post grant proceedings
               involving the same Parties; (2) such consultants or experts are not involved in the
               competitive decision-making as defined by U.S. Steel v. United States, 730 F.2d l465,
               l468 n.3 (Fed. Cir. l984), on behalf of the Receiving Party; and (3) unless that
               consultant or expert has already been granted access in one or more of the Actions,
               before access is given, the consultant or expert has completed the Undertaking
               attached as Appendix A hereto and the same is served upon the Producing Party
               with a current curriculum vitae of the consultant or expert at least ten (10) days
               before access to the PROTECTED MATERIAL is to be given to that consultant or
               Undertaking to object to and notify the Receiving Party in writing that it objects to
               disclosure of PROTECTED MATERIAL to the consultant or expert. The Parties
               agree to promptly confer and use good faith to resolve any such objection. If the
               Parties are unable to resolve any objection, the objecting Party may file a motion
               with the Court within fifteen (15) days of the objection, or within such other time as
               the Parties may agree, seeking a protective order with respect to the proposed
               disclosure. The objecting Party shall have the burden of proving the need for a
               protective order. No disclosure shall occur until all such objections are resolved by
               agreement or Court order;

        (f)    independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, and database services retained by counsel and
               reasonably necessary to assist counsel with the litigation of this Action; and

        (g)    the Court and its personnel.

8.      To the extent a Producing Party believes in good faith that certain documents,

        information or material contain is so sensitive that its dissemination deserves even

        further limitation, the Producing Party may designate such PROTECTED MATERIAL


                                                  5


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 6 of 25 PageID #: 674



        “RESTRICTED -- ATTORNEYS’ EYES ONLY.”

9.      For PROTECTED MATERIAL designated RESTRICTED -- ATTORNEYS’ EYES

        ONLY, access to, and disclosure of, such PROTECTED MATERIAL shall be limited to

        individuals listed in paragraphs 7(a)-(b) and (e)-(f). However, summaries of particular

        financials that are designated RESTRICTED -- ATTORNEYS’ EYES ONLY may also

        be shared with the individuals in paragraph 7(c) with the permission of the Producing

        Party.

10.     To the extent PROTECTED MATERIAL includes proprietary, confidential, or trade

        secret computer source code, scripts, assembly code, binaries, or object code, or detailed

        descriptions thereof (“Source Code Material”), the Producing Party may designate such

        PROTECTED MATERIAL as “RESTRICTED - CONFIDENTIAL SOURCE CODE.”

11.     For PROTECTED MATERIAL designated RESTRICTED - CONFIDENTIAL SOURCE

        CODE, the following additional restrictions apply:

              (a) Access to a Party’s Source Code Material shall be provided on a password
                  protected, “stand-alone” computer(s) (that is, the computer may not be linked to
                  any network, including a local area network (“LAN”), an intranet or the Internet)
                  and on which all access ports have been disabled (except for one printer port)
                  (“Source Code Computer”). The Source Code Computer shall be maintained in a
                  secure room at the offices of the Producing Party’s Outside Counsel of Record or
                  another mutually agreeable location, access to which shall be controlled by
                  reasonable physical (e.g., locked doors) and electronic (e.g., password or other
                  access provisions) security measures. Use of any input/output device (e.g., USB
                  memory stick, CDs, floppy disk, portable hard drive, etc.) is prohibited while
                  accessing the Source Code Computer containing the Source Code Material, and
                  the Receiving Party shall not attempt to use any peripheral device of any kind
                  (other than the keyboard, mouse, printer and monitor provided by the producing
                  Party) with the stand-alone computer, nor shall the Receiving Party attempt to
                  install any software on the Source Code Computer. Additionally, except as
                  otherwise provided in this paragraph, the Source Code Computer, at the Producing
                  Party’s selection, may only be located at the offices of the Producing Party’s
                  outside counsel or another mutually agreeable location;

        (b)      The Receiving Party must give at least seven (7) days of notice to Counsel for the


                                                  6


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 7 of 25 PageID #: 675



               Producing Party that it will be sending individual(s) authorized to review the
               source code made available on the Source Code Computer for any initial reviews
               and three (3) business days of notice for additional reviews of the same, previously
               inspected code. No additional notice is required for access to be made available
               on consecutive review days (provided a room is available to conduct the review on
               the consecutive review days). The Receiving Party shall make reasonable efforts
               to restrict its requests for such access to the Source Code Computer to normal
               business hours, which for purposes of this paragraph shall be 8:00 a.m. through
               6:00 p.m. Upon reasonable notice from the Receiving Party, the Producing
               Party shall make reasonable efforts to accommodate the Receiving Party’s
               request for access to the Source Code Computer(s) outside of normal business
               hours. The Parties agree to cooperate in good faith such that maintaining the
               Producing Party’s Source Code Material at the offices of its outside counsel or
               other mutually agreeable location shall not unreasonably hinder the Receiving
               Party’s ability to efficiently and effectively conduct the prosecution or defense of
               this Action;

        (c)    Additionally, during the period(s) of time in which shelter-in-place orders would
               otherwise limit in-person access to the Source Code Material,2 GREE shall make
               its Source Code Material available3 on an encrypted flash drive (“Encrypted Flash
               Drive”) that may be accessed on a computer not connected to the Internet (“Remote
               Source Code Computer”). The Remote Source Code Computer shall be
               maintained in a secure room by individual(s) authorized to review the source code
               made available on the Encrypted Flash Drive, access to which shall be controlled
               by reasonable physical (e.g., locked doors) and electronic (e.g., password or other
               access provisions) security measures. Use of any input/output device other than
               the Encrypted Flash Drive (e.g., USB memory stick, CDs, floppy disk, portable
               hard drive, etc.) is prohibited while accessing the Encrypted Flash Drive on the
               Remote Source Code Computer, and the Receiving Party shall not attempt to use
               any peripheral device of any kind (other than the keyboard, mouse, printer and
               monitor) with the Remote Source Code Computer. The Producing Party shall
               provide the Receiving Party with sufficient information to permit the Receiving
               Party to decrypt and access the Source Code Material on the Encrypted Flash
               Drive. The Encrypted Flash Drive shall be provided to the Receiving Party within
               a reasonable time, but not more than seven (7) days, following a request for it to
               be provided to the Receiving Party. The Encrypted Flash Drive shall be returned
               to the Producing Party within a reasonable time, but not more than seven (7) days,
               following a request for it to be returned by the Producing Party or the termination
               of the case;


2
  Such “shelter-in-place” orders may include, but are not limited to, any requirement within the
United States, issued by a recognized governing body, to “stay at home,” “shelter-in-place,”
“restrict travel within the U.S.” or “quarantine.”
3
  Nothing in this Protective Order prohibits a party from later seeking further amendment of the
Protective Order to permit remote review of the source code of additional parties.

                                                7


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 8 of 25 PageID #: 676



        (d)    Additionally, during the period(s) of time in which shelter-in-place orders would
               otherwise limit in-person access to the Source Code Material,4 Supercell shall
               make its Source Code Material available5 on a stand-alone (e.g., neither networked
               nor connected to the Internet) computer with all ports blocked off (“Secure Remote
               Source Code Computer”). The Secure Remote Source Code Computer shall be
               maintained in a secure room by individual(s) authorized to review the source code
               made available on the Secure Remote Source Code Computer, access to which
               shall be controlled by reasonable physical (e.g., locked doors) and electronic (e.g.,
               password or other access provisions) security measures. The Secure Remote
               Source Code Computer must not be connected to any network or any other devices.
               The Reviewing Party shall not alter or add to, or take any actions that may have
               the effect of altering or adding to, the configuration or software of the Secure
               Remote Source Code Computer. The Receiving Party shall also not connect, or
               take any actions that may have the effect of connecting to, the Secure Remote
               Source Code Computer, to the network or external devices. Use of any
               input/output device (e.g., USB memory stick, CDs, floppy disk, portable hard
               drive, etc.) is prohibited while accessing the Secure Remote Source Code
               Computer, and the Receiving Party shall not attempt to use any peripheral device
               of any kind (other than the keyboard, mouse, printer and monitor) with the Secure
               Remote Source Code Computer. Password or other authentication tokens must be
               stored separated from the Secure Remote Source Code Computer. The Producing
               Party shall provide the Receiving Party with sufficient information to permit the
               Receiving Party to access the Source Code Material on the Secure Remote Source
               Code Computer. The Secure Remote Source Code Computer shall be provided to
               the Receiving Party within a reasonable time, but not more than seven (7) days,
               following a request for it to be provided to the Receiving Party. The Secure
               Remote Source Code Computer shall be shipped to the Producing Party within a
               reasonable time, but not more than seven (7) days, following the latest of: (i) seven
               (7) days after the shelter-in-place orders applicable to San Francisco County,
               California, are lifted or modified allowing for individuals to visit a business while
               applying social distancing protocols, and Fenwick & West’s San Francisco office
               is open such that source code review can take place (Fenwick & West’s San
               Francisco office will be closed through at least July 1, 2020); (ii) or a request for
               it to be returned by the Producing Party;

        (e)    The Producing Party shall provide the Receiving Party with sufficient information
               to permit the Receiving Party to start, log on to, and operate the Source Code
               Computer or Secure Remote Source Code Computer in order to access the produced
               Source Code Material or to access the Encrypted Flash Drive;

4
 Such “shelter-in-place” orders may include, but are not limited to, any requirement within the
United States, issued by a recognized governing body, to “stay at home,” “shelter-in-place,”
“restrict travel within the U.S.” or “quarantine.”
5
 Nothing in this Protective Order prohibits a party from later seeking further amendment of the
Protective Order to permit remote review of the source code of additional parties.

                                                 8


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 9 of 25 PageID #: 677




        (f)   The Producing Party will produce Source Code Material in computer searchable
              format on the Source Code Computer or Encrypted Flash Drive or Secure Remote
              Source Code Computer as described above;

        (g)   No recordable media or recordable devices, including without limitation sound
              recorders, computers, cellular telephones, peripheral equipment, cameras, CDs,
              DVDs, or drives of any kind, shall be permitted in the room containing the Source
              Code Computer or Remote Source Code Computer or Secure Remote Source Code
              Computer during review by the Receiving Party’s representatives absent
              agreement of the Producing Party. For example, the Producing Party may, at its
              option, allow such devices in the room if such devices are turned off;

        (h)   The Receiving Party’s outside counsel and/or experts shall be entitled to take notes
              relating to the Source Code but may not copy substantial portions of the Source
              Code into the notes and may not take such notes electronically on the Source Code
              Computer or Remote Source Code Computer or Secure Remote Source Code
              Computer itself;

        (i)   The Producing Party may visually monitor the activities of the Receiving Party’s
              representatives during any Source Code review, but only to ensure that no
              unauthorized electronic records of the Source Code and no information concerning
              the Source Code are being created or transmitted in any way. Other than the visual
              monitoring described above, the Producing Party may not monitor or record via
              any electronic or any other means the activities of the Receiving Party's
              representatives during any Source Code review;

        (j)   The Receiving Party’s outside counsel and/or experts may make reasonable
              requests, agreement for which will not be unreasonably withheld, that free,
              shareware, or commercially available software tools for viewing and searching
              Source Code be installed on the Source Code Computer, provided, however, that
              the Receiving Party possesses an appropriate license to such software tools if
              needed and such software tools do not present a security risk. The Receiving Party
              must provide the Producing Party with the CD, DVD, and/or necessary download
              information for the additional software tool(s) at least five (5) days in advance of
              the date upon which the Receiving Party wishes to have the additional software
              tool(s) available for use on the Source Code Computer. For any request made less
              than five (5) days in advance of the date upon which the Receiving Party wishes to
              have the additional software tool(s) available for use on the Source Code
              Computer, the Producing Party will make reasonable efforts to meet the request;

        (k)   Proper identification of all authorized persons shall be provided prior to any access
              to the secure room or the Source Code Computer. Proper identification requires
              showing, at a minimum, a photo identification card sanctioned by the government
              of any State of the United States or by the government of the United States, or by
              the nation state of the authorized person’s current citizenship. Access to the secure

                                                9


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 10 of 25 PageID #: 678



              room or the Source Code Computer may be denied to any individual who fails to
              provide proper identification;

        (l)   All persons who will review a Producing Party’s Source Code on the Source Code
              Computer or Remote Source Code Computer or Secure Remote Source Code
              Computer on behalf of a Receiving Party, including members of a Receiving
              Party’s outside law firm, shall be identified in writing to the Producing Party five
              (5) days in advance of the first time that such person reviews Source Code on the
              Source Code Computer or Remote Source Code Computer or Secure Remote
              Source Code Computer. Such identification shall be in addition to any other
              disclosure required under this Order. All persons viewing Source Code on the
              Source Code Computer shall sign on each day they view Source Code a log that
              will include the names of persons who view the Source Code on the Source Code
              Computer and when they enter and depart. The Producing Party shall maintain the
              log;

        (m)   All persons viewing Source Code Material on the Remote Source Code Computer
              or Secure Remote Source Code Computer shall note his or her name and the dates
              and times on which he or she viewed the Source Code Material and provide this
              information to the Producing Party within a reasonable period of time, but no later
              than the time of the production of any report referencing the Source Code Material
              or at the close of expert discovery if no such report is produced;

        (n)   Access to PROTECTED MATERIAL designated RESTRICTED -
              CONFIDENTIAL SOURCE CODE shall be limited to outside counsel and up to
              five (5) individual outside consultants or experts per case in the Actions (i.e., not
              existing employees or affiliates of a Party or an affiliate of a Party) retained for the
              purpose of this litigation and approved to access such PROTECTED MATERIAL
              pursuant to paragraph 7(e) above.

        (o)   A Receiving Party may include excerpts of Source Code Material in a pleading,
              exhibit, expert report, discovery document, deposition transcript, infringement
              contentions, invalidity contentions, or other Court document or document that is
              served on or provided to opposing counsel (collectively, “Source Code
              Documents”), provided that the Source Code Documents are appropriately marked
              under this Order, restricted to those who are entitled to have access to them as
              specified herein, and, if filed with the Court, filed under seal in accordance with
              the Court’s rules, procedures and orders. Except as otherwise provided in this
              Amended Protective Order, no electronic copies of Source Code Material shall be
              made without prior written consent of the Producing Party, except as necessary to
              create documents which, pursuant to the Court’s rules, procedures and orders, must
              be filed or served electronically;

        (p)   To the extent portions of Source Code Material are quoted in a Source Code
              Document, the entire Source Code Document will be stamped and treated as
              RESTRICTED - CONFIDENTIAL SOURCE CODE;


                                                10


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 11 of 25 PageID #: 679




              (q) Except as otherwise provided in this Amended Protective Order, no physical copies
                  of all or any portion of the Source Code Material may leave the room containing
                  the Source Code Computer or Remote Source Code Computer or Secure Remote
                  Source Code Computer. The Producing Party shall make available a printer that
                  may not be linked to any network, including a LAN, an intranet or the Internet for
                  on-site printing during inspection of the Source Code Material. After reviewing
                  Source Code Material, the Receiving Party may print paper copies of limited
                  portions of source code that are reasonably necessary for the preparation of court
                  filings, pleadings, expert reports, infringement contentions, invalidity contentions,
                  or other papers, or for deposition or trial. Upon printing any such portions of Source
                  Code Material, the printed pages shall be sent or otherwise provided to the
                  Producing Party and the Receiving Party shall notify the Producing Party of the
                  printed Source Code Material which has been sent or otherwise provided to them.
                  The Producing Party shall notify the Receiving Party when they receive the printed
                  Source Code Material. Alternately, the Receiving Party may identify portions of
                  the Source Code Material to be printed and produced by the Producing Party.
                  Within seven (7) days of the Producing Party receiving the printed Source Code
                  Material or the request to print Source Code Material, the Producing Party shall
                  either (i) provide one copy set of such pages to the Receiving Party or (ii) inform
                  the Requesting Party that it objects that the printed portions are excessive. If, after
                  meeting and conferring, the Producing Party and the Receiving Party cannot resolve
                  the objection, the Producing Party shall be entitled to seek a Court resolution
                  establishing why it should not comply with the request. The printed pages of source
                  code in question need not be produced to the Requesting Party until the objection is
                  resolved by the Court. The printed pages shall constitute part of the Source Code
                  Material produced by the Producing Party in the Actions.

              (r) The Receiving Party shall be permitted to make up to five (5) printed copies of
                  Source Code Material, in addition to copies necessary for court filings, deposition
                  exhibits, and trial exhibits, received from the Producing Party, all of which shall be
                  designated and clearly labeled “RESTRICTED - CONFIDENTIAL SOURCE
                  CODE”;

              (s) Should such printouts or photocopies be transferred back to electronic media, such
                  media shall be labeled “RESTRICTED - CONFIDENTIAL SOURCE CODE” and
                  shall continue to be treated as such;

              (t) For depositions, copies of Source Code Material that are marked as deposition
                  exhibits shall not be provided to the Court Reporter or attached to deposition
                  transcripts; rather, the deposition record will identify the exhibit by its production
                  numbers. All paper copies of Source Code Material brought to the deposition shall
                  not count against the per copy limit identified in paragraph 11(r) and shall be
                  provided to the Producing Counsel’s outside counsel for secure destruction in a
                  timely manner following the deposition;



                                                    11


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 12 of 25 PageID #: 680



              (u) If the Receiving Party’s outside counsel, consultants, or experts obtain printouts or
                  photocopies of Source Code Material, the Receiving Party shall ensure that such
                  outside counsel, consultants, or experts keep the printouts or photocopies in a
                  secured locked area in the offices of such outside counsel, consultants, or experts.
                  The Receiving Party may also temporarily keep the printouts or photocopies at: (i)
                  the Court for any proceedings(s) relating to the Source Code Material, for the dates
                  associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
                  the Source Code Material are taken, for the dates associated with the deposition(s);
                  and (iii) any intermediate location reasonably necessary to transport the printouts
                  or photocopies (e.g., a hotel prior to a Court proceeding or deposition);

              (v) A Producing Party’s Source Code Material may only be transported by the
                  Receiving Party at the direction of a person authorized under paragraph 11(n) above
                  to another person authorized under paragraph 11(n) above, via hand carry, Federal
                  Express or other similarly reliable courier. Source Code Material may not be
                  transported or transmitted electronically over a network of any kind, including a
                  LAN, an intranet, or the Internet, except as provided for above in paragraph 11(t)
                  above; and

              (w) Any Source Code Material shall be made available for inspection in the format in
                  which it is kept in the ordinary course of business. Optionally, and only upon
                  agreement by the Receiving Party, Source Code Material can be produced in a non-
                  native format for inspection.

              (x) Nothing in this Paragraph 11 or in this Order as a whole constitutes an agreement
                  or admission by either Party that such Party’s Source Code Material is required to
                  be produced or that such Party’s Source Code Material is required to be provided
                  in the format of an Encrypted Flash Drive or Remote Source Code Computer or
                  Secure Remote Source Code Computer. Nor does either Party waive any right it
                  may have to object to and oppose any request for production of such Source Code
                  Material to the extent permissible the Federal Rule of Civil Procedure, or the Local
                  Rules or Orders of this Court.

12.     Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive the other Party’s PROTECTED

        MATERIAL that: (1) is designated either RESTRICTED -- ATTORNEYS’ EYES

        ONLY and/or RESTRICTED - CONFIDENTIAL SOURCE CODE; and (2) describes

        technical workings of one or more products of the Producing Party that are not disclosed

        by public materials regarding those products, or apparent from the use or play of those

        products or contains source code as defined by this Order (collectively “HIGHLY


                                                   12


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 13 of 25 PageID #: 681



        SENSITIVE MATERIAL”), who obtains, receives, accesses, or otherwise learns, in whole

        or in part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order, shall

        not, following the receipt of such materials, prepare, prosecute, supervise, or assist in the

        preparation or prosecution of any patent application pertaining to video games on behalf

        of the Receiving Party or its acquirer, successor, predecessor, or other affiliate during the

        pendency of the Actions and for one year after the conclusion of the last Action, including

        any appeals (a “Prosecution Bar”). To ensure compliance with the purpose of this

        provision, each Party shall create an “Ethical Wall” between those persons who access

        HIGHLY SENSITIVE MATERIAL and any individuals who, on behalf of the Receiving

        Party or its acquirer, successor, predecessor, or other affiliate, prepare, prosecute,

        supervise or assist in the preparation or prosecution of any patent application pertaining to

        the field of invention of the patent-in-suit. “Prosecution” as used in this paragraph

        specifically includes representing an entity before a domestic or foreign agency (including,

        but not limited to, a reissue, inter partes review, post grant review, or ex parte

        reexamination) where a claim amendment is proposed or sought, but does not include

        representing an entity before a domestic or foreign agency (including, but not limited to,

        a reissue, inter partes review, post grant review, or ex parte reexamination) where no claim

        amendment is proposed or sought, and does not include preparation and prosecution of

        patent applications on behalf of entities other than the Receiving Party (or its acquirer,

        successor, predecessor, or other affiliate) and any competitors identified in writing by the

        Producing Party within 14 days of entry of this Order—if the Parties cannot reach an

        agreement regarding the list of competitors, the Parties shall submit the dispute to the

        Court for resolution (in the event a list is provided, any person signing Appendix A shall




                                                 13


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 14 of 25 PageID #: 682



        be provided a copy of such list prior to his/her execution of Appendix A). This Prosecution

        Bar shall begin when access to HIGHLY SENSITIVE MATERIAL is first reviewed by

        the affected individual.

13.     Nothing in this Order shall require production of documents, information or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or other privilege, doctrine, or immunity. If documents, information or

        other material subject to a claim of attorney-client privilege, work product doctrine, or other

        privilege, doctrine, or immunity are inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information or other material it reasonably believes are protected under

        the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

        may obtain the return of such documents, information or other material by promptly

        notifying the recipient(s) and providing a privilege log for the inadvertently or

        unintentionally produced documents, information or other material. The recipient(s) shall

        gather and return all copies of such documents, information or other material to the

        Producing Party, or destroy such materials and certify the destruction to the Producing

        Party. If the Receiving Party disputes the claim of attorney-client privilege, work product

        doctrine, or other privilege, doctrine, or immunity, the Receiving Party must return or

        destroy the materials as set forth in this paragraph. The Receiving Party may then file a

        motion to compel the materials or otherwise seek relief from the Court.

14.     There shall be no disclosure of any PROTECTED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.




                                                  14


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 15 of 25 PageID #: 683



        The Parties are hereby ORDERED to safeguard all such documents, information and

        material to protect against disclosure to any unauthorized persons or entities.

15.     Nothing contained herein shall be construed to prejudice any Party’s right to use any

        PROTECTED MATERIAL in taking testimony at any deposition or hearing provided that

        the PROTECTED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the PROTECTED MATERIAL by virtue of his or her employment with the

        Designating Party, (ii) identified in the PROTECTED MATERIAL as an author, addressee,

        or copy recipient of such information, (iii) although not identified as an author, addressee,

        or copy recipient of such PROTECTED MATERIAL, has, in the ordinary course of

        business, seen such PROTECTED MATERIAL, (iv) a current or former officer, director

        or employee of the Producing Party or a current or former officer, director or employee of

        a company affiliated with the Producing Party; (v) outside counsel for a Party, and in-

        house counsel for a Party to the extent such in-house counsel is permitted access under

        paragraph 9 of this Order; (vi) an independent contractor, consultant, and/or expert

        retained for the purpose of this litigation and permitted to have access to such

        PROTECTED MATERIAL under this Order; (vii) court reporters and videographers;

        (viii) the Court and Court personnel; or (ix) other persons, if any, entitled hereunder to

        access the particular PROTECTED MATERIAL. PROTECTED MATERIAL shall not be

        disclosed to any other persons unless prior authorization is obtained from counsel

        representing the Producing Party.

16.     Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or




                                                  15


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 16 of 25 PageID #: 684



        “RESTRICTED - CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to

        the deposition or hearing transcript so designated shall be limited in accordance with the

        terms of this Order. Until expiration of the 30-day period, the entire deposition or hearing

        transcript shall be treated as RESTRICTED – ATTORNEYS’ EYES ONLY, unless the

        content of Source Code Material is a subject of the testimony of the deposition, in which

        case, the transcript shall be designated as “RESTRICTED - CONFIDENTIAL SOURCE

        CODE” during such 30-day period.

17.     To the extent that the Parties need to file PROTECTED MATERIAL with the Court, the

        Parties may file any pleadings, motions, or exhibits containing PROTECTED

        MATERIAL under seal, and any such pleadings, motions, or exhibits shall remain under

        seal until further order of the Court. The filing party shall be responsible for informing the

        Clerk of the Court that the filing should be sealed and for placing the legend “FILED

        UNDER SEAL PURSUANT TO PROTECTIVE ORDER” on the caption page and

        conspicuously on each page of the filing. Exhibits to a filing shall conform to the labeling

        requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit

        thereto, discloses or relies on PROTECTED MATERIAL, such confidential portions shall

        be redacted to the extent necessary the pleading or exhibit filed publicly with the Court.

18.     The Order applies to pretrial discovery, pleadings, and post-trial pleadings. Nothing in

        this Order shall be deemed to prevent the Parties from introducing any PROTECTED

        MATERIAL into evidence at the trial of this Action, or from using any information

        contained in PROTECTED MATERIAL at the trial of this Action, subject to any pretrial

        order issued by this Court. Nothing in this Order precludes a Party from requesting such

        a pretrial order to restrict public disclosure of such PROTECTED MATERIAL at trial.




                                                  16


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 17 of 25 PageID #: 685



19.     A Party may request in writing to the other Party that the designation given to any

        PROTECTED MATERIAL be modified or withdrawn. If the Designating Party does not

        agree to redesignation within ten (10) days of receipt of the written request, the Requesting

        Party may apply to the Court for relief. Upon any such application to the Court, the burden

        shall be on the Designating Party to show why the classification is proper. Such application

        shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

        Procedure 37, subject to the Rule’s provisions relating to sanctions.       In making such

        application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

        of the Court shall be met.     Pending the Court’s determination of the application, the

        designation of the Designating Party shall be maintained.

20.     Each outside consultant or expert to whom PROTECTED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that he or she is subject to the terms and conditions of this Order,

        and shall sign an acknowledgment that he or she has received a copy of, has read, and has

        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

21.     Third Parties may designate PROTECTED MATERIAL produced or given by such Third

        Parties in the Actions in accordance with this Order. The Third Parties shall have ten (10)

        days after production of such documents, information or other materials to make such a

        designation. Until that time period lapses or until such a designation has been made,

        whichever occurs sooner, all documents, information or other material so produced or given

        shall be treated as “RESTRICTED -- ATTORNEYS’ EYES ONLY” in accordance with

        this Order.   Nothing herein shall preclude a Third Party from seeking additional




                                                 17


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 18 of 25 PageID #: 686



        protections beyond those supplied here in this Amended Protective Order.

22.     Zynga, Inc. (“Zynga”), a non-party to this action, may produce highly confidential source

        code in this action in response to a subpoena request that include or incorporate

        PROTECTED MATERIAL belonging to Zynga.

              (a) Zynga may designate material it produces that constitutes Zynga’s proprietary

                 technical or commercially sensitive competitive source code information that

                 Zynga maintained as highly confidential in its business, the disclosure of which is

                 likely to cause harm to the competitive position of Zynga, as “ZYNGA –

                 RESTRICTED CONFIDENTIAL – SOURCE CODE.”

              (b) Material designated “ZYNGA - RESTRICTED CONFIDENTIAL - SOURCE

                 CODE” shall be subject to the same obligations with respect to “RESTRICTED –

                 CONFIDENTIAL SOURCE CODE” material outlined in the Amended Protective

                 Order, including Paragraph 11 of the Amended Protective Order.

              (c) Material designated “ZYNGA - RESTRICTED CONFIDENTIAL - SOURCE

                 CODE” shall also be subject to the following obligations:

                     i. Use of Designated Zynga Material by Receiving Party: Unless otherwise

                        ordered by the Court, or agreed in writing by Zynga, any material

                        designated “ZYNGA - RESTRICTED CONFIDENTIAL - SOURCE

                        CODE” shall be used by the Receiving Party only for purposes of this

                        action, and shall not be used in any other way, or for any other purpose.

                        For avoidance of doubt, material designated “ZYNGA - RESTRICTED

                        CONFIDENTIAL - SOURCE CODE” shall not be used to form the basis

                        for any infringement claims against Zynga.




                                                 18


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 19 of 25 PageID #: 687



              ii. Use of Designated Zynga Material in Pleadings: The Parties will give

                  Zynga prior notice of any material designated “ZYNGA - RESTRICTED

                  CONFIDENTIAL - SOURCE CODE” that such Party proposes to disclose

                  in any pleading in this case. Said notice shall be served by email on counsel

                  for Zynga at least three (3) business days prior to filing such pleading. Said

                  notice shall identify the measure the party intends to rely upon to protect

                  the material designated “ZYNGA - RESTRICTED CONFIDENTIAL -

                  SOURCE CODE” when used in a pleading consistent with this Amended

                  Protective Order. Zynga may object to the measure proposed to protect the

                  material designated “ZYNGA - RESTRICTED CONFIDENTIAL -

                  SOURCE CODE” and the parties must meet and confer in good faith to

                  resolve any such Zynga objections. If the Parties and Zynga cannot reach

                  agreement regarding the appropriate measure to protect the material

                  designated “ZYNGA - RESTRICTED CONFIDENTIAL - SOURCE

                  CODE”, the material will be filed under seal, with any objection to the

                  sealing to be made by motion by the Parties.

              iii. Use of Designated Zynga Material at Deposition: The Parties will give

                  Non-Party Zynga prior notice of any material designated “ZYNGA -

                  RESTRICTED CONFIDENTIAL - SOURCE CODE” that such Party

                  proposes to disclose in a deposition in this case. Said prior notice will

                  include a listing of all attendees of the deposition, and a description of each

                  person’s employment history for the past five years, including employer

                  and job title. Said notice shall be served by email on counsel for Zynga at




                                            19


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 20 of 25 PageID #: 688



                  least seven (7) business days prior to the deposition. Said notice shall

                  identify the measure the party intends to rely upon to protect the material

                  designated “ZYNGA - RESTRICTED CONFIDENTIAL - SOURCE

                  CODE”       when used in a deposition consistent with this Amended

                  Protective Order. Zynga may object to the measure proposed to protect the

                  material designated “ZYNGA - RESTRICTED CONFIDENTIAL -

                  SOURCE CODE” and the parties must meet and confer in good faith to

                  resolve any such Zynga objections. If the Parties and Zynga cannot reach

                  agreement regarding the appropriate measure to protect the material

                  designated “ZYNGA - RESTRICTED CONFIDENTIAL - SOURCE

                  CODE”, Zynga may file an objection to prevent disclosure under this order

                  within five (5) business days after notice has been given. To the extent

                  required, the party conducting the deposition may print pages of source

                  code printouts to be marked as exhibits at such depositions consistent with

                  other provisions and limitations of the Amended Protective Order. Zynga

                  may designate deposition transcripts that disclose material designated

                  “ZYNGA - RESTRICTED CONFIDENTIAL - SOURCE CODE” to be

                  designated CONFIDENTIAL.

              iv. Use of Designated Zynga Material at Hearing or Trial: The Parties will give

                  Zynga prior notice of the identity of any material designated “ZYNGA -

                  RESTRICTED CONFIDENTIAL - SOURCE CODE” that such Party

                  proposes to disclose at any hearing or trial in this case. Said notice shall

                  be served by email on counsel for Zynga at least seven (7) business days




                                           20


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 21 of 25 PageID #: 689



                       priors to such hearing or trial.. Said notice shall identify the measure the

                       party intends to rely upon to protect the material designated “ZYNGA -

                       RESTRICTED CONFIDENTIAL - SOURCE CODE” when used at any

                       hearing or trial consistent with this Amended Protective Order. Zynga may

                       object to the measure proposed to protect the material designated “ZYNGA

                       - RESTRICTED CONFIDENTIAL - SOURCE CODE” and the parties

                       must meet and confer in good faith to resolve any such Zynga objections.

                       If the Parties and Zynga cannot reach agreement regarding the appropriate

                       measure to protect the material designated “ZYNGA - RESTRICTED

                       CONFIDENTIAL - SOURCE CODE, Zynga may file an objection to

                       prevent disclosure under this order within five (5) business days after

                       notice has been given.

23.     Within forty-five (45) days of final termination of this Action, including any appeals,

        all PROTECTED MATERIAL, including all copies, duplicates, abstracts, indexes,

        summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

        incorporated into any privileged memoranda of the Parties and materials which have been

        admitted into evidence in this Action), shall at the Producing Party’s election either be

        returned to the Producing Party or be destroyed. The Receiving Party shall verify the

        return or destruction by affidavit furnished to the Producing Party, upon the Producing

        Party’s request. Notwithstanding this provision, outside counsel are entitled to retain an

        archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

        legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

        work product, and consultant and expert work product, even if such materials contain




                                                21


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 22 of 25 PageID #: 690



        PROTECTED MATERIAL.              Any such archival copies that contain or constitute

        PROTECTED MATERIAL remain subject to this Order.

24.     The failure to designate documents, information or material in accordance with this Order

        and the failure to object to a designation at a given time shall not preclude the filing of a

        motion at a later date seeking to impose such designation or challenging the propriety

        thereof. The entry of this Order and/or the production of documents, information and

        material hereunder shall in no way constitute a waiver of any objection to the furnishing

        thereof, all such objections being hereby preserved.

25.     If a Party is served with a subpoena or a court order issued in other litigation that compels

        disclosure of any PROTECTED MATERIAL, that Party must: (a) promptly notify in

        writing the Designating Party, such notification shall include a copy of the subpoena or

        court order; (b) promptly notify in writing the party who caused the subpoena or order to

        issue in the other litigation that some or all of the material covered by the subpoena or

        order is subject to this Amended Protective Order, such notification shall include a copy

        of this Amended Protective Order; and (c) cooperate with respect to all reasonable

        procedures sought to be pursued by the Designating Party whose PROTECTED

        MATERIAL may be affected. If the Designating Party timely seeks a protective order,

        the Party served with the subpoena or court order shall not produce any PROTECTED

        MATERIAL before a determination by the court from which the subpoena or order issued,

        unless the Party has obtained the Designating Party’s permission. The Designating Party

        shall bear the burden and expense of seeking protection in that court of its PROTECTED

        MATERIAL – and nothing in these provisions should be construed as authorizing or

        encouraging a Receiving Party in the Actions to disobey a lawful directive from another




                                                 22


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 23 of 25 PageID #: 691



        court.

26.     Any Party knowing or believing that any other party is in violation of or intends to violate

        this Order and has raised the question of violation or potential violation with the opposing

        party and has been unable to resolve the matter by agreement may move the Court for such

        relief as may be appropriate in the circumstances. Pending disposition of the motion by the

        Court, the Party alleged to be in violation of or intending to violate this Order shall

        discontinue the performance of and/or shall not undertake the further performance of any

        action alleged to constitute a violation of this Order.

27.     Production of PROTECTED MATERIAL by each of the Parties shall not be deemed a

        publication of the documents, information and material (or the contents thereof) produced

        so as to void or make voidable whatever claim the Parties may have as to the proprietary,

        confidential, or trade secret nature of such PROTECTED MATERIAL.

28.     Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

        kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

29.     Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

        Order to allow disclosure of PROTECTED MATERIAL to additional persons or entities if

        reasonably necessary to prepare and present this Action and (b) to apply for additional

        protection of PROTECTED MATERIAL.


      So Ordered this
      Jun 17, 2020




                                                   23


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 24 of 25 PageID #: 692



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



GREE INC.,                                      §
                                                §
                  Plaintiff,                    §
                                                  CASE NO. 19-cv-00413-JRG-RSP
                                                §
        v.                                      §
                                                  JURY TRIAL DEMANDED
                                                §
SUPERCELL OY,                                   §
                                                §
                  Defendant.                    §

                                 APPENDIX A
              UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        AMENDED PROTECTIVE ORDER
        I, ___________________________________________, declare that:

1.      My address is _________________________________________________________.

        My current employer is _________________________________________________.

        My current occupation is ________________________________________________.

2.      I have received a copy of the Amended Protective Order in this action. I have carefully

        read and understand the provisions of the Amended Protective Order.

3.      I will comply with all of the provisions of the Amended Protective Order. I will hold in

        confidence, will not disclose to anyone not qualified under the Amended Protective

        Order, and will use only for purposes of this action any information designated as

        “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

        “RESTRICTED - CONFIDENTIAL SOURCE CODE” that is disclosed to me.

4.      Promptly upon termination of these actions, I will return all documents and things

        designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

        “RESTRICTED - CONFIDENTIAL SOURCE CODE” that came into my possession,


                                                1


16779025V.1
Case 2:19-cv-00413-JRG Document 53 Filed 06/17/20 Page 25 of 25 PageID #: 693



        and all documents and things that I have prepared relating thereto, to the outside counsel

        for the party by whom I am employed.

5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

        Amended Protective Order in this action.

        I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                                  2


16779025V.1
